      Case 2:11-cv-00122-JAM-DAD Document 8 Filed 03/04/11 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7                         UNITED STATES DISTRICT COURT

 8                   FOR THE EASTERN DISTRICT OF CALIFORNIA

 9
     ELLISON FRAMING, INC.,
10
                                               NO. CIV. S-11-0122 LKK/DAD
11               Plaintiff,

12        v.
                                                      O R D E R
13   ZURICH AMERICAN INSURANCE
     COMPANY,
14

15               Defendant.
                                         /
16

17        Defendant Zurich American Insurance Company in the above

18   captioned     case   filed   a   motion   to   stay   action   and   compel

19   arbitration, which is set to be heard on March 14, 2011. Pursuant

20   to Local Rule 230(c), plaintiff Ellison Framing, Inc.’s opposition

21   or statement of non-opposition was due on February 28, 2011.

22   Plaintiff has not filed an opposition or a statement of non-

23   opposition.

24        Based on the above, the court ORDERS as follows:

25        1.     Counsel for plaintiff is hereby ORDERED TO SHOW CAUSE in

26               writing why sanctions should not issue in accordance

                                          1
     Case 2:11-cv-00122-JAM-DAD Document 8 Filed 03/04/11 Page 2 of 2




 1            with Local Rule 110, including a fine of $150 and/or

 2            dismissal of this case, for their failure to file an

 3            opposition    or     statement      of   non-opposition   to    the

 4            motions.    See also Fed. R. Civ. P. 41(b), Link v. Wabash

 5            R.R., 370 U.S. 626, 633 (1962). Counsel shall file a

 6            response to this order to show cause no later than March

 7            14, 2011.

 8      2.    Hearing on defendant’s motion to stay and to compel

 9            arbitration (Doc. No. 5) is CONTINUED to March 28, 2011

10            at 10:00 a.m.

11      3.    Plaintiff    shall    file    and    serve   his   opposition   or

12            statement of non-opposition on or before March 14, 2011.

13            Defendant may file and serve a reply no later than March

14            21, 2011.

15      IT IS SO ORDERED.

16      DATED:   March 3, 2011.

17

18

19

20

21

22

23

24

25

26

                                        2
